               Case 2:19-cv-00644-RAJ Document 161 Filed 12/28/20 Page 1 of 6




1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
     LYNNE HOUSERMAN,                                No. 2:19-cv-00644-RAJ
11
                             Plaintiff,              ORDER ON DEFENDANTS’ MOTION
12       v.                                          TO EXCLUDE PLAINTIFF’S
13                                                   PROFFERED EXPERT GARY B.
     COMTECH TELECOMMUNICATIONS                      GOOLSBY
14   CORPORATION, FRED KORNBERG, AND
     MICHAEL D. PORCELAIN
15
16                           Defendants.
17
18                                        I.   INTRODUCTION
19            This matter comes before the Court on Defendants’ Motion to Exclude Plaintiff’s
20   Proffered Expert Gary B. Goolsby. Dkt. # 112. Plaintiff opposes the motion. Dkt.
21   # 123. Upon review of the briefing, record, and relevant case law, the Court finds that
22   oral argument is unnecessary. For the reasons below, the Court DENIES the motion.
23            As a preliminary matter, the Court considers Plaintiff Lynne Houserman’s
24   (“Plaintiff” or “Ms. Houserman”) surreply asking the Court to strike new evidence
25   submitted for the first time in Defendants Comtech Telecommunications Corporation,
26   Fred Kornberg, and Michael D. Porcelain’s (collectively “Defendants”) reply brief
27   pursuant to LCR 7(g). Dkt. # 132 at 3. In their reply, Dkt. # 126, Defendants rely on Mr.
28   ORDER – 1
             Case 2:19-cv-00644-RAJ Document 161 Filed 12/28/20 Page 2 of 6




1    Goolsby’s deposition, which was taken on November 17, 2020, 1 two weeks after they
2    filed the instant motion, which was due on November 3, 2020. The Court agrees that
3    Defendants’ submission of Mr. Goolsby’s testimony for the first time in their reply is
4    improper. See Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (holding that
5    “[w]here new evidence is presented in a reply . . . the district court should not consider
6    the new evidence without giving the [non-]movant an opportunity to respond.”). The
7    Court therefore strikes the reply brief and declaration supporting it.
8                                    II. LEGAL STANDARD
9           Under Federal Rule of Evidence 702, “[a] witness who is qualified as an expert by
10   knowledge, skill, experience, training, or education may testify in the form of an opinion
11   or otherwise if . . . the expert’s scientific, technical or other specialized knowledge will
12   help the trier of fact to understand the evidence or to determine a fact in issue.” Fed. R.
13   Evid. 702. A trial court must ensure that an expert’s testimony “both rests on a reliable
14   foundation and is relevant to the task at hand.” Daubert v. Merrell Dow Pharm., Inc.,
15   509 U.S. 579, 597 (1993). The testimony is reliable “if the knowledge underlying it has a
16   reliable basis in the knowledge and experience of the relevant discipline,” and it is
17   relevant “if the knowledge underlying it has a valid connection to the pertinent inquiry.”
18   Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010) (quoting United States v. Sandoval–
19   Mendoza, 472 F.3d 645, 654 (9th Cir. 2006)). “Shaky but admissible evidence” is to be
20   attacked by “[v]igorous cross-examination, presentation of contrary evidence, and careful
21   instruction on the burden of proof,” not exclusion. Daubert, 509 U.S. at 596. A trial
22   court has “broad discretion in assessing the relevance and reliability of expert testimony.”
23   United States v. Finley, 301 F.3d 1000, 1007 (9th Cir. 2002)
24          “[N]othing in either Daubert or the Federal Rules of Evidence requires a district
25   court to admit opinion evidence that is connected to existing data only by the ipse dixit of
26
     1
      The Court had granted a limited extension of the October 22, 2020 discovery deadline
27
     for select depositions as stipulated by the parties. Dkt. # 103.
28   ORDER – 2
             Case 2:19-cv-00644-RAJ Document 161 Filed 12/28/20 Page 3 of 6




1    the expert.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). However, an “expert is
2    permitted wide latitude to offer opinions, including those that are not based on firsthand
3    knowledge or observation.” Daubert, 509 U.S. at 592.
4                                       III. DISCUSSION
5           Defendants seek to exclude Gary B. Goolsby as an expert witness on whether
6    Plaintiff overrode Comtech’s internal controls and whether her conduct was deficient.
7    Dkt. # 112 at 5. Defendants assert that Mr. Goolsby’s opinions are unreliable because he
8    provides “no explanation of what accounting and auditing knowledge and experience he
9    applied to arrive at this opinion, why that is a sufficient basis for the opinion, and how it
10   was reliably applied to the relevant evidence.” Id. Defendants also argue that Mr.
11   Goolsby’s opinions are inadmissible because they are unhelpful to the jury and constitute
12   a “slanted rehashing of the evidence.” Id. at 13-14. Finally, Defendants claim that Mr.
13   Goolsby’s report is inadmissible because it is rife with irrelevant facts and conclusions.
14   Id. at 15. The Court considers each argument in turn.
15          A.     Reliability of Expert Opinions
16          Defendants argue that Mr. Goolsby’s opinion that Plaintiff did not override
17   Comtech’s internal controls “is based solely on ipse dixit[] and is lacking any explanation
18   as to how his decades of accounting and auditing experience support his opinion.” Id. at
19   9. Indeed, Defendants assert that his conclusions are “untethered from any knowledge or
20   experience in accounting and auditing.” Id. at 10. They claim that his opinion on
21   whether Plaintiff’s conduct was deficient “lacks any analytical connection (let alone a
22   reliable one) with evidence that demonstrates application of specialized knowledge and
23   experience.” Id. at 12. Defendants also claim that Mr. Goolsby’s alleged lack of
24   expertise in “governance” renders his conclusions about Comtech’s governance
25   inadmissible. The Court disagrees.
26          Mr. Goolsby is a Certified Public Accountant with over 46 years of experience in
27   accounting and auditing, risk management, and consulting and testifying as an expert in
28   ORDER – 3
             Case 2:19-cv-00644-RAJ Document 161 Filed 12/28/20 Page 4 of 6




1    accounting standards, governance, and internal controls, among other related topics. Dkt.
2    124-1 ¶¶ 3-4. He worked for a major accounting firm for 28 years, serving as a partner
3    for 18 years, and working in various audit-related roles. Id. at 59. Plaintiff proffers his
4    expert testimony on whether Plaintiff’s conduct violated any internal controls or
5    accounting standards, or whether it constituted a significant deficiency. Dkt. # 123 at 4.
6           Mr. Goolsby’s report is based on reliable principles. He lays the foundation for
7    his analysis by delineating the COSO framework for establishing internal controls and
8    evaluating effectiveness. Dkt. # 124-1 ¶¶ 36-37. He describes the components of
9    effective internal control according to COSO, id. ¶ 40-45, defines deficiencies in internal
10   controls under Internal Control Over Financial Reporting (“ICFR”) standards, id. ¶¶ 47-
11   49, and explains accrual accounting—generally and in relation to Ms. Houserman’s
12   conduct—pursuant to Generally Accepted Accounting Principles (“GAAP”), id. ¶¶ 50-
13   53. An expert witness’s “reliance upon GAAP and other industry standards constitutes
14   the type of non-scientific, but admissible, expert methodology envisioned in Kumho.”
15   S.E.C. v. Johnson, 525 F. Supp. 2d 70, 75 (D.D.C. 2007) (citing Kumho Tire Co. v.
16   Carmichael, 526 U.S. 137 (1999). Mr. Goolsby conducts his own analysis of the facts
17   based upon GAAP and COSO framework principles and demonstrates the application of
18   his specialized knowledge and experience throughout his report. The Court therefore
19   finds that Mr. Goolsby’s opinions are not untethered nor unreliable.
20          The Court also finds that his knowledge and experience as an auditor and certified
21   accountant render him qualified to opine on corporate governance as it relates to internal
22   controls. See Drebing v. Provo Grp., Inc., 519 F. Supp. 2d 811, 816 (N.D. Ill. 2007)
23   (holding that a “CPA who has provided expert testimony about other forensic accounting
24   issues . . . is qualified to review corporate records . . . and draw conclusions about
25   corporate governance.”). His opinions are not inadmissible on the basis of unreliablility.
26          B.     Helpfulness to the Jury
27          “Expert testimony which does not relate to any issue in the case is not relevant
28   ORDER – 4
             Case 2:19-cv-00644-RAJ Document 161 Filed 12/28/20 Page 5 of 6




1    and, ergo, non-helpful.” Daubert, 509 U.S. at 591 (internal citation and quotations
2    omitted). Defendants assert that Mr. Goolsby’s “rehash” or summarizing of evidence and
3    conclusions with “improper, inflammatory, and biased comments, many prefaced by the
4    phrase, ‘In my opinion,’” should not be admitted. Dkt. # 112 at 4. They contend that
5    such credibility determinations fall “squarely within the ken of the jury.” Id. The Court
6    disagrees with Defendants’ characterization.
7           As noted above, an expert witness is “permitted wide latitude to offer opinions,
8    including those that are not based on firsthand knowledge or observation.” Daubert, 509
9    U.S. at 592. Mr. Goolsby’s conclusions are based on his analysis of the facts, which
10   would certainly require a review or “summarizing” of the evidence and application of his
11   specialized knowledge and background. His opinions as an expert in financial
12   accounting, audits, and internal controls would be helpful to the jury and do not invade its
13   province.
14          C.     Relevance
15          Finally, Defendants’ argue Mr. Goolsby provides irrelevant opinions in his report
16   and that “some border on improper legal conclusions.” Dkt. # 112 at 16. They provide
17   examples, including his opinions on whether the $6.297 million reduction was an error or
18   made sense from a business perspective; whether Ms. Houserman’s conduct was
19   “willful” within the meaning of the employment contract; whether members of the
20   finance team were competent or complied with internal controls; whether Comtech or
21   Deloitte identified Ms. Houserman’s override of internal controls and deemed it a
22   Significant Deficiency; and whether Comtech’s investigator’s conclusions were well-
23   founded. Id. at 16. The Court is unpersuaded that conclusions on these matters “are
24   wholly irrelevant to [Mr. Goolsby’s] assignment.” Id. at 15.
25          Mr. Goolsby’s assignment was to assess independently whether Ms. Houserman
26   overrode and violated Comtech policies and thereby created a Significant Deficiency in
27   Comtech’s internal controls which ultimately resulted in Comtech terminating her
28   ORDER – 5
             Case 2:19-cv-00644-RAJ Document 161 Filed 12/28/20 Page 6 of 6




1    employment. Whether the $6.297 million reduction made sense from a business
2    perspective and whether Ms. Houserman was reasonable in believing as much is part of
3    the assessment of whether she willfully overrode the internal controls and violated policy.
4    Whether other members of the finance team were competent or complied with internal
5    controls is also part of the analysis, as is whether the conclusions drawn by Comtech’s
6    investigator were well-founded. Finally, whether Comtech or Deloitte identified Ms.
7    Houserman’s override of internal controls also goes to the issue of whether she violated
8    internal controls, which was ultimately used to justify her termination.
9           While Defendants may disagree with Mr. Goolsby’s opinions, they have not
10   shown any basis upon which to exclude them. Counsel’s arguments are ripe for rigorous
11   cross-examination but do not serve as justification for exclusion. Indeed, Defendants’
12   argument here appears to “go to the weight of the expert’s testimony rather than the
13   admissibility.” S.E.C. v. Johnson, 525 F. Supp. 2d 70, 76 (D.D.C. 2007) (internal citation
14   and quotations omitted). Defendants are free to challenge any and all of Mr. Goolsby’s
15   findings and conclusions at trial. The Court finds that Mr. Goolsby opinions are
16   admissible.
17                                    IV. CONCLUSION
18          Based on the reasons above, the Court DENIES Defendants’ Motion to Exclude
19   Lynne Houserman’s Proffered Expert Gary B. Goolbsy. Dkt. # 112. The Court also
20   STRIKES Defendants’ Reply, Dkt. # 126, and Defendants’ Supplemental Declaration,
21   Dkt. # 127.
22          DATED this 28th day of December, 2020.
23
24
25
                                                      A
26                                                    The Honorable Richard A. Jones
                                                      United States District Judge
27
28   ORDER – 6
